IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,069-01


                       EX PARTE JAMES MICHAEL PAGE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 23485-A IN THE 3RD DISTRICT COURT
                            FROM ANDERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated assault

in exchange for deferred adjudication community supervision. His guilt was later adjudicated, and

he was sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his conviction is void, because he was under seventeen years old

when he committed the offense. Applicant alleges that he was never certified as an adult and the

juvenile court never waived jurisdiction. The record contains conflicting information as to the date

upon which this offense was committed. The indictment in this case alleged that Applicant
                                                                                                      2

committed the offense on or about the 9th day of December, 1993. According to the date in the

indictment, Applicant would have been seventeen years old on the date he committed the offense.

There is no offense date shown on the order deferring adjudication, but the judgment revoking

probation shows the offense date as September 12, 1993. On that date, Applicant would have been

sixteen years old. Applicant has alleged facts that, if true, might entitle him to relief. In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the

trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law as to whether the offense

date shown in the indictment is correct, in which case the date on the judgment revoking probation

may be corrected by way of a judgment nunc pro tunc, or whether the offense date shown on the

judgment revoking probation is correct. If the offense date on the judgment revoking probation is

correct, then the trial court shall make findings of fact and conclusions of law as to whether

Applicant was certified to stand trial as an adult, and as to whether the juvenile court waived

jurisdiction over the case. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 20, 2015
Do not publish